This case was tried in the court below, and appealed to the Tyler Term, 1894, of this court, the judgment affirmed, and now comes before us on a motion for rehearing of the case. The appellant in his motion contends, that the indictment is defective as to *Page 4 
the charge "that appellant did falsely and maliciously impute a want of chastity to July Chambliess, by saying that one Ed Henry was monkeying with said July Chambliess, and doing what he pleased with her, meaning that the said Henry was having carnal knowledge of her, the said July Chambliess." We think the indictment is unquestionably good. Nor, in our opinion, is there any variance between the names "July Chambliess," as alleged in the indictment, and "Julia Chambliess," as proven, "July" and "Julia" being idem sonans. In the opinion heretofore rendered in this case, this court held that it was competent to prove by a witness who heard the slanderous words what he understood them to mean. We have re-examined the question, and in our opinion, this is not the correct doctrine in criminal cases. In civil cases, where the words spoken are ambiguous, some of the authorities allow this; but they are by no means uniform. See Barton v. Holmes, 15 Iowa 252. In that case it was said: "Such testimony is received not to ascertain the words, for they are directly proved, nor to learn the sense in which the speaker intended to be understood, for his intentions are immaterial, since they can not limit the injury or atone for the wrong, nor is it to ascertain the correct definition of the words used, but simply to determine how the hearers understood them." It will be noticed that one of the grounds assigned is with reference to the intentions of the party uttering the words, and it is stated that these are immaterial. This may be true in a civil case, as to proof of an element of damage, but in a criminal case the intention of a party uttering the words is the very gist of the offense. Mr. Bishop, than whom there is no higher authority in all questions of criminal law (2 Bish. Crim. Proc., sec. 793), says: "An innuendo is an explanatory averment of the meaning. It charges no fact, and it does not admit of being sustained by evidence; the pleader, having in the colloquium and elsewhere stated all the extrinsic and other facts desired, introduces into his recitation of the libelous words, when necessary, the expression 'meaning so and so,' and this is called an 'innuendo.' Alleging nothing, it neither adds to nor qualifies any previous allegation; but if, for example, a word has two significations, and the preceding averments have laid the foundation for the one claimed, the innuendo may say that this is the one meant." "Still the jury, to convict, must be satisfied that the meaning of the libelous words is what they allege it to be. This is a question for them, not for the court." Id., sec. 799.
It will be observed in this case that the words charged in the indictment were not only the words monkeying with her," but in the same connection, and a part of the same sentence, "and doing with her as he pleased;" and the evidence of the witness not only shows the use of such words in that connection, but witness also stated that, as apart of the expression of the defendant, and in connection with said words, the defendant said that the party spoken of was "ramming it to her." In our opinion, the words spoken were not ambiguous, and could, to the ordinary understanding, have but one signification, and required *Page 5 
no explanation. They were actionable per se in a civil suit. Elam v. Badger, 23 Ill. 498; Townsh. Sland. and L., sec. 172. According to Mr. Bishop (section 799): "It is the duty of the jury to construe plain words and clear allusions to matters of universal notoriety according to their obvious meaning, and as everybody else who reads them must understand them." In order to enable the jury to arrive at the meaning of a local phrase not well defined and in general use, an innuendo may become necessary; and in such case witnesses may testify as to the signification or meaning of such words in the locality. Commonwealth v. Morgan, 107 Mass. 202. And, moreover, the courts all agree that it is competent to prove facts and circumstances attending the speaking of the words, the situation of the parties, and their relations to the subject matter or occasion of the slander, and any other portions or all of the same conversations. This testimony is admitted in order to enable the jury to correctly determine the ultimate fact, to wit, in what sense the words were uttered. In this case, while we hold that it was not proper for the court to have admitted the testimony of the witness as to what he understood the defendant to mean by the words used, yet we fail to see how the defendant suffered any prejudice thereby, as the words themselves clearly and unequivocally indicated the meaning appellant intended to convey; and the jury trying the case could have arrived at no other conclusion in regard to the defendant's meaning in using such language. Barton v. Holmes,16 Iowa 252.
The motion for rehearing in this case is overruled.
Motion overruled.
Judges all present and concurring.